Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        November 5, 2019




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 51753-1-II

                               Respondent,
                                                              UNPUBLISHED OPINION
         v.

    ROGER ALLEN TURNER FORD,

                               Appellant.



        MAXA, C.J. – Roger Allen Turner Ford appeals the imposition of a discretionary legal

financial obligation (LFO), following his conviction by guilty plea to one count of vehicular

assault. He challenges the adequacy of the trial court’s inquiry into his financial circumstances.

We remand for a new hearing on all LFOs.1

                                             FACTS

        The State charged Ford with vehicular assault after an incident on June 5, 2017. The trial

court appointed counsel to represent Ford at the State’s expense after making a finding that “the

defendant is financially unable to obtain a lawyer without causing substantial hardship to the

defendant or the defendant's family.” Clerk’s Papers at 57.



1
 Alternatively, Ford claims ineffective assistance of counsel. Because of our holding, we do not
address this claim.
No. 51753-1-II


       Ford pleaded guilty. At sentencing, defense counsel told the trial court that Ford “is

employable on a limited basis because of lack of having a driver’s license, probably for the next

year, so I’d ask the Court to take that into consideration when determining what the LFO’s are

going to be.” Report of Proceedings (RP) at 10. The court made no further inquiry into Ford’s

financial circumstances.

       In declaring Ford’s sentence, the trial court stated, “The Court will find that Mr. Ford

does have the ability to pay legal financial obligations.” RP at 11. The court then imposed a

mandatory $200 criminal filing fee, a mandatory $500 crime victim penalty assessment, a

mandatory $100 DNA collection fee, and a discretionary $600 in court appointed attorney fees.

The judgment and sentence also provided that these costs would bear interest until fully paid.

And as a condition of community custody, the court also ordered Ford to pay a community

placement fee as determined by the Department of Corrections.

       Ford appeals the imposition of the discretionary LFO.

                                           ANALYSIS

A.    FAILURE TO OBJECT IN TRIAL COURT

       Initially, the State argues that we should decline to consider Ford’s appeal because he

failed to object to the imposition of the discretionary LFO in the trial court. We disagree.

       Ford did not object to the sentencing court’s limited inquiry below, thereby failing to

properly preserve the error for review. But under State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680

(2015), appellate courts regularly exercise their discretion to reach the merits of the unpreserved

LFO claims. See State v. Glover, 4 Wash. App. 2d 690, 693, 423 P.3d 290 (2018); State v.




                                                 2
No. 51753-1-II


Malone, 193 Wash. App. 762, 765, 376 P.3d 443 (2016). Likewise, we address Ford’s LFO claim

on its merits. RAP 2.5(a).

B.      ADEQUACY OF LFO INQUIRY

       The issue on review is whether the trial court failed to make an adequate inquiry under

Blazina before imposing a discretionary LFO. This is a question of law that we review de novo.

State v. Ramirez, 191 Wash. 2d 732, 741-42, 426 P.3d 714 (2018).

       In Blazina, the court held that former RCW 10.01.160(3) (2015) requires the trial court to

conduct an individualized inquiry on the record about a defendant’s current and future ability to

pay before imposing discretionary LFOs. 182 Wash. 2d at 839. Factors the sentencing court must

consider include (1) incarceration, (2) other debts, including other court costs and restitution, (3)

income, (4) assets and other financial resources, (5) monthly living expenses, (6) employment

history, (7) health care costs, and (8) the ways of proving indigency under the comment to GR

34. Ramirez, 191 Wash. 2d at 742-44. Many of these questions can be answered by looking at a

defendant’s motion for an order of indigency. Id. at 744.

       Here, the trial court’s inquiry into Ford’s financial circumstances was minimal. The

record shows that the court considered only his employability and did not inquire, on the record,

about the other mandatory factors. This inquiry was inadequate. See Glover, 4 Wash. App. 2d at

695-96 (trial court’s inquiry, which was limited to employability, was inadequate). The State

concedes that the sentencing court’s inquiry was inadequate but asks this court to affirm because

the amount at issue is only $600. We decline to base our decision on the amount of the

discretionary LFO at issue.




                                                  3
No. 51753-1-II


       We hold that the sentencing court’s inquiry into Ford’s ability to pay cannot support

imposing a discretionary LFO and therefore that this matter must be remanded for a new LFO

hearing.

C.     OTHER LFO ISSUES

       In 2018, the legislature amended (1) RCW 10.01.160(3), which now prohibits courts

from imposing discretionary LFOs on a defendant who is indigent as defined in RCW

10.101.010(3)(a)-(c); (2) RCW 36.18.020(2)(h), which now prohibits imposition of the criminal

filing fee on a defendant who is indigent as defined in RCW 10.101.010(3)(a)-(c); (3) RCW

43.43.7541, which establishes that the DNA collection fee no longer is mandatory if the

offender’s DNA previously had been collected because of a prior conviction; and (4) RCW

10.82.090, which now states that no interest will accrue on nonrestitution interest after June 7,

2018, and that the trial court shall waive nonrestitution interest that had accrued before June 7,

2018. RCW 10.82.090(1), (2)(a). These amendments to the LFO statutes apply prospectively to

cases pending on direct appeal. Ramirez, 191 Wash. 2d at 749-50.

       As in Ramirez, Ford’s case was not yet final when the 2018 legislative amendments went

into effect. On remand, if the trial court finds that Ford is indigent as defined in RCW

10.101.010(3)(a)-(c), it cannot impose any discretionary LFOs and must strike the criminal filing

fee. Further, regardless of Ford’s indigence, the court must strike the interest accrual provision

on Ford’s judgment and sentence and waive accrued nonrestitution interest. And the court must

determine whether Ford’s DNA has been collected because of a previous Washington

conviction.




                                                 4
No. 51753-1-II


                                          CONCLUSION

        We remand for a new hearing on the imposition of all LFOs.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, C.J.


 We concur:



 SUTTON, J.




 GLASSGOW, J.




                                                  5